Citation Nr: 0933811	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-12 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee.

3.  Entitlement to an initial compensable rating for 
irritable bowel syndrome, prior to April 4, 2007.

4.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome from April 4, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had service from October 1979 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

Jurisdiction of the claim has been transferred to the RO in 
Cleveland, Ohio.

The Board remanded this case in January 2007 and in September 
2009.

The issue of entitlement to service connection for 
degenerative arthritis of the right knee is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  Cervical spine arthritis was not manifest during service 
or within one year of separation, and is not attributable to 
service.

2.  Prior to December 4, 2006, the Veteran's irritable bowel 
syndrome was not manifested by frequent episodes of bowel 
disturbance with abdominal distress.

3.  From December 4, 2006, the Veteran's irritable bowel 
syndrome was manifested by frequent episodes of bowel 
disturbance with abdominal distress, but not severe 
disability with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Cervical spine arthritis was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  The criteria for an initial compensable rating for 
irritable bowel syndrome are not met prior to December 4, 
2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7319 (2008).

3.  The criteria for a 10 percent rating, but no higher, for 
irritable bowel syndrome are met from December 4, 2006.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim of 
service connection for a right knee disability, a VCAA letter 
was sent in September 2002 which fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thereafter, subsequent to adjudication of the claims 
at issue, a VCAA letter was sent in January 2007 which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the January 2007 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the claimant.  

With regard to the higher rating claim for irritable bowel 
syndrome, in the claimant's notice of disagreement (NOD), the 
claimant took issue with the initial noncompensable 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case (SOC) which contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOCs have been issued.  

Further, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice as to 
two issues came after the initial adjudication, there is no 
prejudice to the claimant.  In any event, the Board finds 
that any deficiency in the notice to the claimant or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)   See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.  There is no objective 
evidence indicating that there has been a material change in 
the service-connected irritable bowel syndrome since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination report is thorough and supported by VA outpatient 
treatment records.  The examiner reviewed the pertinent 
records and examined the Veteran.  Thus, the examination is 
adequate for rating purposes.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Background

In June 1979, the Veteran underwent an Air Force examination 
which revealed that her lower extremities, spine, 
musculoskeletal system, and neurological system were normal.  
She denied having arthritis, rheumatism, or bursitis; bone, 
joint, or other abnormality; a trick or locked knee; or any 
other complaint involving her neck or right knee.  

In November 1979, the Veteran suffered a skull fracture and 
was hospitalized.  No neck abnormality was diagnosed due to 
that injury.  

In December 1980, the Veteran was treated for a somatization 
disorder.  Her complaints included "tension in neck 
muscles."  However, the physical examination was within 
normal limits.  

In March 1980, it was noted that the Veteran had difficulty 
with range of motion in her neck which was associated with 
the diagnosed muscle tension headache.  

A January 1981 medical board examination revealed that the 
Veteran's lower extremities, spine, musculoskeletal system, 
and neurological system were normal.  

In December 1985, the Veteran underwent a periodic non-flying 
examination.  At that time, her lower extremities, spine, 
musculoskeletal system, and neurological system were normal.  

The Veteran elected to forgo her separation examination.  She 
separated from service in February 1986.

Post-service, the Veteran underwent VA examinations in 
January 1998 and February 1998.  The January 1998 VA 
neurological evaluation revealed that the Veteran had 
migraine and tension headaches.  The migraine headaches were 
likely due to an inservice head injury.  A cervical spine 
disability was not diagnosed.  

In November 2002, the Veteran underwent a VA cervical spine 
examination.  It was note that she had a long history of a 
somatization disorder with multiple medical complaints.  The 
examiner indicated that there was no history of complaints or 
treatment for a cervical spine disorder.  Currently, the 
Veteran indicated that her neck hurt particularly on the 
right side which radiated to her shoulder.  Physical 
examination revealed painful motion and muscle spasms.  X-
rays revealed early degenerative changes.  The examiner 
opined that the current neck pain was the result of neck 
strain and that it was unlikely that the minimal degenerative 
changes were causing the muscle spasm.  She was reexamined by 
VA in February 2003.  The diagnosis at that time was 
consistent with the prior examination and was characterized 
as degenerative arthritis of the cervical spine with muscle 
spasm.  The examiner opined that due to the lack of ongoing 
symptomatology treated in military service or in the one year 
thereafter, it was unlikely that the current cervical spine 
arthritis was the result of an inservice skull fracture.  

In February 2003, the Veteran was afforded a VA 
gastrointestinal examination.  It was noted that the Veteran 
had been treated for irritable bowel syndrome during service.  
The examiner opined that diagnosed irritable bowel syndrome 
was related to service.  The veteran described symptoms 
associated with hemorrhoids.  She did not report any current 
symptoms of irritable bowel syndrome nor did the examiner 
indicate that it was currently symptomatic.  

In May 2003, the Veteran was treated at a private facility 
for "painful joints."  She was diagnosed as having 
fibromyalgia. A June 2003 private examiner's letter confirmed 
the diagnosis of fibromyalgia.  Fibromyalgia is a separately 
diagnosed disability for which service connection has been 
denied and it not under appeal.  

In September 2003, the Veteran reported that she had 
gastroesophageal reflux disease (GERD) as well as 
diverticulitis.  She reported being on medication for these 
disorders.  The Veteran is not service-connected for these 
disorders.  Irritable bowel syndrome was not mentioned.  A 
November 2004 evaluation revealed that the abdomen was obese, 
hypoactive, nondistended, and nontender.  

May 2006 evaluation noted that the abdomen was soft, 
nontender, and nondistended.  

An August 2006 evaluation diagnosed chondromalacia of the 
patella.  In September 2006, the Veteran reported having knee 
pain.  She also reported having diarrhea related to her 
irritable bowel syndrome.  She was given knee braces.  

In December 2006, the Veteran present to VA with complaints 
of nausea, vomiting, and diarrhea of two days' duration.  It 
was noted that the Veteran had diagnoses of diverticulitis 
and irritable bowel syndrome.  The abdomen was mildly tender.  

In April 2007, the Veteran was afforded a VA gastrointestinal 
examination.  The Veteran reported that when she first had 
irritable bowel syndrome, she had a lot of abdominal cramping 
and diarrhea.  However, the symptoms had worsened over the 
years.  She now had 5-10 bowel movements per day with 
cramping and bloating also on a daily basis.  The stools form 
was loose, she experienced urgency, and had experienced 
occasional incontinence.  She reported no hospitalizations.  

Physical examination revealed that the abdomen was large and 
soft with bowel sounds in all quadrants.  Rectal examination 
revealed mild laxity of the sphincter as well as internal 
hemorrhoids.  There was stool in the Veteran's underwear from 
recent fecal incontinence.  The examiner noted that the 
disability caused moderate impairment for chores and 
toileting; mild impairment for shopping, exercise, and 
traveling; no impairment for feeding, bathing, dressing, and 
grooming; and prevented sports.  The examiner opined that 
when she had loose bowel movements, this problem aggravated 
her hemorrhoids.  

In April 2007, the Veteran was also afforded a VA spine 
examination.  The inservice skull fracture was noted.  The 
examiner opined that the Veteran's cervical spine disorder 
was less likely as not caused by an inservice injury because 
from 1980 to 1985, there was no documentation of cervical 
strain or tension in the neck.  There were thee episodes from 
1979-1980 and one in 1985 after a motor vehicle accident and 
there did not seem to be a continuous problem during service.  


Service Connection

Competency and Credibility

The Veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The current diagnoses 
may not be diagnosed via lay observation alone and the 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disabilities.  See 
Barr.  Thus, the Veteran's lay assertions are not competent 
or sufficient in matters involving complex medical questions.  


Law and Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the Veteran in this case is not competent to 
provide more than a simple medical observation.  The Veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Cervical Spine

In sum, during service, the Veteran suffered a skull 
fracture, however, no injury to the cervical spine was 
diagnosed.  The Veteran thereafter made variable complaints 
of tension in her neck muscles and on motion, but those 
complaints were made in conjunction with a somatization 
disorder and muscle tension headaches.  The inservice 
physical examinations all determined that her spine was 
normal.  Post-service, there was no treatment or diagnosis of 
arthritis of the cervical spine in the initial post-service 
year.  

The November 2002 cervical spine examination diagnosed 
degenerative changes of the cervical spine and muscle strain.  
In February 2003, a VA examiner opined that the current 
cervical spine disability was not related to service due to 
the lack of ongoing symptomatology treated in military 
service or in the one year thereafter.  Likewise, when 
examined in April 2007, the VA examiner opined that the 
Veteran's cervical spine disorder was less likely as not 
caused by an inservice injury because from 1980 to 1985, 
there was no documentation of cervical strain or tension in 
the neck.  There were three episodes from 1979-1980 and one 
in 1985 after a motor vehicle accident and there did not seem 
to be a continuous problem during service.  

There is no competent evidence attributing cervical spine 
arthritis to service or establishing that cervical arthritis 
was present in the initial post-service year.  As noted, the 
Veteran is not competent to make this causal link or to state 
the etiology of her currently diagnosed cervical spine 
arthritis.  The competent medical evidence shows that 
cervical spine arthritis is not related to service.  

The Board attaches the most significant probative value to 
the VA opinion as they are well reasoned, detailed, 
consistent with other evidence of record, and included an 
access to the accurate background of the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim of service connection for cervical spine 
arthritis and it must be denied.




Rating for Irritable Bowel Syndrome

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, the RO determined that staged 
ratings were warranted and the Board affirms that 
determination per below.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran is rated under Diagnostic Code 7319.  Under that 
code, a 10 percent rating is warranted where the evidence 
reveals moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress.  In 
order to be entitled to the next-higher 30 percent rating, 
the evidence must demonstrate severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.

In this case, prior to December 2006, the competent evidence 
did not show that the irritable bowel syndrome was 
symptomatic.  When examined in February 2003, the Veteran did 
not make any current complaints regarding irritable bowel 
syndrome nor were any positive clinical findings associated 
with that disorder shown on examination.  Subsequent VA 
outpatient records do not reveal positive findings such that 
a compensable rating would be assigned.  

On December 4, 2006, the Veteran was seen for complaints of 
vomiting and diarrhea.  The Veteran reported having watery 
stools.  Although it appears that this entry was made in 
conjunction with a cold or virus based on the other clinical 
findings (such as a sore throat), the examiner noted that the 
Veteran had diagnoses including irritable bowel syndrome.  
The Board finds that since the examiner noted this diagnosis 
and the Veteran was symptomatic on this date and has made lay 
assertions of having symptoms, the 10 percent rating should 
be assigned from December 4, 2006, based on this record.  
However, a rating in excess of 10 percent is not warranted 
from this date onward.  The Veteran's outpatient records and 
her April 2007 VA examination show that she has symptoms that 
more nearly approximate a 10 percent rating representing 
moderate disability, but not a 30 percent rating representing 
severe disability.  The VA examiner indicated that the 
Veteran was only precluded from performing sports; otherwise, 
her daily activities were not impaired or mildly to 
moderately impaired.  Further, there are many outpatient 
records in this case and there is no documentation of 
continuous constant problems.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports a 
higher rating of 10 percent rating for irritable bowel 
syndrome from December 4, 2006, but the preponderance of the 
evidence is against a compensable rating prior to that time, 
or a rating in excess of 10 percent from December 4, 2006.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
irritable bowel syndrome with the established criteria found 
in the rating schedule for irritable bowel syndrome shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for her disability.  
Indeed, it does not appear from the record that she has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected irritable bowel syndrome disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

What the Veteran has not shown in this case is that the 
service-connected disability's manifestations have resulted 
in unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

Service connection for degenerative arthritis of the cervical 
spine is denied.

Entitlement to an initial 10 percent rating for irritable 
bowel syndrome, from December 4, 2006, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for irritable 
bowel syndrome from December 4, 2006 is denied.  

	(CONTINUED ON NEXT PAGE)




REMAND

In August 2009, the Veteran submitted a statement to VA 
indicating that she had new X-rays taken of her knees at the 
Fayetteville, North Carolina, VA Medical Center (VAMC).  
These records are not associated with the claims file.  
Consequently, the Board finds that a remand is necessary to 
obtain the VA treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992)).

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain 
records pertaining to treatment for the 
Veteran's claimed right knee disability, 
to include X-ray studies and outpatient 
clinical records, at the Fayetteville 
VAMC and associate those records with his 
claims file.

2.  Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for right knee degenerative 
arthritis. If any benefit sought on 
appeal remains denied, the Veteran and 
her representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


